United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:

Docket No. 07-2186
Issued: February 25, 2008

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 24, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 8, 2007 decision denying his schedule award claim for
disfigurement and a March 5, 2007 decision granting a schedule award for 20 percent
impairment of the right arm. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than a 20 percent permanent impairment
of the right upper extremity for which he received a schedule award; and (2) whether he is
entitled to a schedule award for disfigurement.
FACTUAL HISTORY
On June 8, 2005 appellant, then a 31-year-old painter, sustained injury when an industrial
vacuum hose sucked his right hand and arm into the machine causing injury. The Office
accepted his claim for open wound of the right shoulder with complications and authorized

surgery on June 8 and 14 and August 22, 2005. Appellant stopped work on June 8, 2005. He
returned to limited duty on November 23, 2005 and full-time duty with restrictions on
July 11, 2006.
Appellant submitted a physical examination prepared by Dr. Aaron L. Marlow, a Boardcertified orthopedist, dated June 8, 2005, who noted a history of injury and diagnosed impending
compartment syndrome and recommended performing a complete fasciotomy on both dorsal and
volar aspects. In an operative report dated June 8, 2005, Dr. Marlow performed a forearm
fasciotomy with arterial exploration and diagnosed impending compartment syndrome of the
right forearm. In reports dated October 25 to November 22, 2005, he noted findings upon
physical examination revealed a right forearm which was neurologically intact, with full range of
motion and improving strength. Dr. Marlow recommended physical therapy and returned
appellant to light duty with restrictions on lifting. In work capacity evaluations dated August 30
and November 22, 2005, he returned appellant to work full time with a lifting restriction. An xray report of the right hand, forearm and elbow dated June 8, 2005 revealed no abnormalities.
Appellant came under the treatment of Dr. Tad E. Grenga, a Board-certified orthopedic surgeon,
who treated appellant from June 8 to July 25, 2005. Dr. Grenga diagnosed fasciotomy wounds
of the right arm and forearm. In an operative report dated June 14, 2005, he performed a
debridement and complex closure of multiple wounds of the right arm and diagnosed open
wound of the right arm and right forearm.
On August 22, 2005 Dr. Ronny Ghazal, a Board-certified orthopedic surgeon, performed
a left shoulder arthroscopy and resection of superior labrum, anterior and posterior capsular
release, release of the rotator interval, endoscopic subacromial decompression and debridement
of small partial thickness rotator cuff tear.
On November 15, 2006 appellant filed a claim for a schedule award. He submitted a
November 8, 2006 report from Dr. Richard D. Knauft, a Board-certified orthopedic surgeon, who
noted a history of injury and subsequent treatment for impending compartment syndrome in the
right forearm. Dr. Knauft noted findings of well-healed wounds about the forearm, secondary to
the fascia release, good range of motion of the elbow and wrist, mild loss of pronation and
supination of five degrees each side and Jamar grip testing revealed the grip strength on the right
side half of the left hand grip strength. He opined that appellant sustained permanent impairment
of the right arm due to the work-related compartment syndrome. Dr. Knauft opined that in
accordance with the American Medical Association, Guides to the Evaluation of Permanent
Impairment,1 (A.M.A., Guides) appellant had 20 percent impairment of the right upper extremity
due to loss of grip strength.2
The Office referred the medical evidence to an Office medical adviser. In a report dated
January 3, 2007, he advised that appellant sustained 20 percent permanent impairment of the
right arm in accordance with the A.M.A., Guides. The Office medical adviser noted that

1

A.M.A., Guides (5th ed. 2001).

2

Id. at 509, Table 16-34.

2

appellant had a 50 percent strength loss index which resulted in 20 percent impairment to the
right arm.3 The date of maximum medical improvement was June 8, 2006.
In a decision dated March 5, 2007, the Office granted appellant a schedule award for 20
percent permanent impairment of the right upper extremity. The period of the award was from
June 8, 2006 to August 18, 2007.
On April 11, 2007 appellant filed a claim for a schedule award for disfigurement. In a
March 19, 2007 narrative statement, he noted that, as a result of the work injury and surgical
treatment, he developed a 21.5 centimeter crescent shaped scar on the right arm along the palmar
and a 18 centimeter scar to the dorsal forearm. Appellant noted that he was disabled from
performing his daily tasks, he lacked mobility in the right arm which interfered with him
performing his job duties and prevents him from playing sports. As a result of the scars, he was
the recipient of sarcastic remarks and negative reactions from coworkers. In an attending
physician’s report dated April, 17, 2007, Dr. Grenga noted that there was no further
improvement in the scar on appellant’s arm. He indicated that appellant reached maximum
medical improvement on July 12, 2006. Dr. Grenga recommended an excision of the dorso
radial portion of the forearm scar which would improve the appearance of the scar and
disfigurement. He noted that the disfigurement was two centimeters wide and spanned the right
ulnar upper extremity between the mid-arm and distal forearm and a second scar spanned the
entire right radial forearm.
In a decision dated August 8, 2007, the Office denied appellant’s claim for a
disfigurement award. It found that he did not sustain serious disfigurement of the face, head or
neck pursuant to 5 U.S.C. 8107(c)(21).
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.

3

Id.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

3

ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for open wound of the right shoulder and
complications and authorized surgery which was performed on June 8 and 11 and
August 22, 2005.
Appellant submitted a November 8, 2006 report from Dr. Knauft, a Board-certified
orthopedic surgeon, who noted well-healed wounds about the forearm, secondary to the fascia
release, good range of motion of the elbow and wrist, mild loss of pronation and supination of
five degrees each side and Jamar grip testing revealed the grip strength on the right side half of
the left hand grip strength. Dr. Knauft opined that appellant’s weakness was primarily muscular
and that, in accordance with the A.M.A., Guides, he sustained a 20 percent impairment to the
right arm due to loss of grip strength.6
The medical adviser agreed with the impairment rating by Dr. Knauft, who noted that
appellant had a 50 percent strength loss index which results in 20 percent impairment to the right
upper extremity.7
Dr. Knauft opined that maximum medical improvement was on
February 21, 2007. This evaluation conforms to the A.M.A., Guides and establishes that
appellant has no more than a 20 percent impairment of the right upper extremity.
Appellant did not submit any medical evidence supporting a greater impairment than 20
percent of the right upper extremity.
LEGAL PRECEDENT -- ISSUE 2
The Act8 provides in section 8107(c)(21) that “[f]or serious disfigurement of the face,
head or neck of a character likely to handicap an individual in securing or maintaining
employment, proper and equitable compensation not to exceed $3,500.00 shall be awarded in
addition to any other compensation payable under this schedule.”9 In a case involving
disfigurement, the question before the Board is whether the amount awarded by the Office was
based upon sound and considered judgment and was “proper and equitable” under the
circumstances as provided by section 8107(c)(21) of the Act. In determining what constitutes
“proper and equitable compensation” for disfigurement, sound judgment and equitable
evaluation must be exercised as to the likely economic effect of appellant’s disfigurement in
securing and maintaining employment.10

6

A.M.A., Guides 509, Table 16-34.

7

Id.

8

5 U.S.C. § 8101 et seq.

5 U.S.C. § 8107(c)(21).
10

Mark A. Wages, 39 ECAB 282, 287 (1987); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.8 (August 2002).

4

ANALYSIS -- ISSUE 2
Appellant contends that he is entitled to an award for disfigurement for scarring on his
right arm. The Office accepted his claim for open wound of the right shoulder and complications
and authorized surgery which was performed on June 8 and 11 and August 22, 2005.
Appellant noted that, as a result of the work injury and surgical treatment, he developed a
21.5 centimeter crescent shaped scar on the right arm along the palmar and an 18 centimeter scar
to the dorsal forearm. He stated that the scars disabled him from performing his job, that he
experienced sarcastic remarks and negative reactions from coworkers and hides his arm when he
is in public. On April, 17, 2007 Dr. Grenga noted that appellant reached maximum medical
improvement on July 12, 2006. He noted that the disfigurement was two centimeters wide and
spanned the right ulnar upper extremity between the mid-arm and distal forearm and a second
scar spanned the entire right radial forearm.
By the terms of section 8107(c)(21), a schedule award for disfigurement is limited to the
face, head or neck. The Act makes no provision for scarring or disfigurement of any other part
of the body. Neither the Office nor the Board has the authority to enlarge the terms of the Act or
to make an award of benefits under any terms other than those specified in the statute or
regulations.11 The record establishes that appellant’s work-related scars are located on his midarm and distal forearm and span the entire right radial forearm. They were not located on his
face, head and neck as required by the Act. The Board finds that appellant is not entitled to an
award for scarring or disfigurement of his right arm.12
CONCLUSION
The Board finds that appellant sustained a 20 percent permanent impairment of the right
arm. It further finds that he is not entitled to a schedule award for disfigurement.

11

Richard T. DeVito, 39 ECAB 668 (1988).

12

See William Tipler, 45 ECAB 185 (1993); Norma Jean Polen, 24 ECAB 64 (1972) (finding no award payable
for disfigurement of the breast, abdomen, thighs or right arm).

5

ORDER
IT IS HEREBY ORDERED that the August 8 and March 5, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

